Sherwood, J.
This is an action of ejectment brought to recover the undivided one-third part of eighty acres of land in Livingston county. Jonathan B. Taylor owned the lands in question, and died August 17, 1871, leaving them by his will to his three children, William, Yanee and Parrish, all of whom were minors. The premises in qdestion were regularly sold and conveyed under proper license for that purpose, by the executors of Jonathan B. Taylor, to pay debts of his estate, to Caroline Taylor, who was, at the time she bid off the same at such sale, guardian for said minors. The facts in the case are all stipulatéd by the parties, from which it appears that, upon the sale of 'the property to Caroline, she paid the full cash value therefor, and that the sale was fairly and in good faith made by the executor, as was the purchase by Caroline, and that her guardianship was known to the ■executors at the time the sale was thus made. With a full knowledge of all the facts, the sale to said Caroline was regularly confirmed by the judge of probate, and in her capacity as guardian she accounted to the said executors for the purchase money of said property, they receipting the same to her accordingly.
It also further appears that on the 23d day of May, 1873, Caroline Taylor’s deed was duly recorded in the proper office of register of deeds; that on the 5th day of October she sold and conveyed the premises to the defendant Clarence Brown for $900, it being the full cash value of the property at the *484time, and that his deed was duly recorded on the 4th day of January, 1875 ; that on the 8th day of May, 1875, for the-sum of $500, the said Clarence Brown, by warranty deed?. conveyed the north half of said premises’to Adam Meyers, whose deed was duly recorded on the 10th day of May, 1875 and that the $500 was a full consideration for the property thus conveyed. The stipulation further shows that neither of the defendants knew, at the time of their purchase, of the-guardianship of Caroline Taylor, and supposed her to be the-owner in fee; that they examined the title to the property of record before making the purchases and relied in good faith upon what the record showed, in making the same;: and that each entered into the actual possession of the premises as soon as they completed their purchase and have made-extensive and valuable improvements thereon.
Upon the foregoing facts the question presented at the-circuit was whether or not, under the recording laws of this-State, the defendant’s title could be defeated by the statute, which reads as follows: “The executor or administrator making the sale, and the guardian of any minor heir of the deceased, shall not directly or indirectly purchase, or be interested in the purchase of any part of the real estate so sold,, and all sales made contrary to the 'provisions of this section-shall be void; but this section shall not prohibit any suck purchase by a guardian for the benefit of his ward.” How.. Stat. § 6042. The circuit judge held not; that the defendant’s title, under the facts stipulated, was fully protected, and that the plaintiff co.uld not recover. The circuit judge was-right. The plaintiff’s case is devoid of all equity, and both the letter and spirit of the law require that these defendants-should be protected in the enjoyment of the property they have, in good faith and for a full and valuable consideration, purchased and paid for. The statute (How. Stat. § 5683} does not require a person, in order to keep within its provisions in a case like this, to examine beyond the registry of deeds for outstanding claims when he makes his purchase. It is very clear from the record that both the guardian and executors acted in perfect good faith, and, so far as we can *485•discover, for the best interests of the wards as well as that of the estate.
• The. judgment should be not be disturbed, and must be affirmed.
The other Justices concurred.